Citation Nr: 0612196	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran was separated from service in July 1973 with over 
6 years of active duty service, to include service in 
Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In March 2005, the Board remanded the claim for 
additional evidentiary development, and it has now been 
returned for further appellate consideration.  


FINDING OF FACT

The veteran's left knee ostearthritis was not diagnosed 
during service or for many years thereafter and was not 
caused by any incident of service, to include herbicide 
exposure during service in Vietnam.  Moreover, the competent 
medical evidence of record does not relate the veteran's 
current left knee disability to any service-connected 
disability.  


CONCLUSION OF LAW

The veteran's left knee osteoarthritis was not incurred in or 
aggravated by service, nor is it presumed to have been 
incurred or aggravated therein, including as secondary to 
herbicide exposure; nor is left knee osteoarthritis 
proximately due to any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a March 2002 notification 
letter which, in part, discussed the type of evidence that 
was needed to establish service connection and how this 
evidence would be obtained, a March 2005 Board remand 
addressed the VCAA  regulations.  In totality, these records 
discussed the pertinent evidence, and the laws and 
regulations related to this claim.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on the claim, and he was given notice of what 
evidence he needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving full notice of VCAA law and 
regulations.  However, the Court recently held that even when 
notice is not provided prior to the initial unfavorable 
decision by the AOJ on the appellant's claim, this deficiency 
is not prejudicial to the appellant when subsequent VA 
actions "essentially cured the error in the timing of 
notice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
While the required notice was not provided to the veteran 
prior to the first AOJ adjudication of this claim, the 
subsequent SOC, SSOCs, and Board remand discussion corrected 
any procedural errors, and the content of the notices 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the notice requirement was non-prejudicial, and 
VA's duty to notify the veteran has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Based on the Board decision 
below, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran.  The Board finds that there are no additional 
medical records necessary to proceed to a decision in this 
case.

Numerous VA examinations have been conducted that address the 
etiology of current left knee complaints, to include a recent 
evaluation specifically addressing the etiology of the left 
knee condition.  Under these circumstances, the duty to 
assist doctrine does not require that the veteran be afforded 
additional medical examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a left knee 
disorder.  He contends that this disorder resulted from 
inservice trauma that was incurred from his many parachute 
jumps during service.  Alternatively, he asserts that current 
left knee problems are secondary to his recently service-
connected right knee or right ankle disabilities as those 
conditions caused him to limp.  At the time of 2002 VA 
examination, the veteran's maintained that his left knee 
problems resulted from exposure to Agent Orange.  

Initially, the evidence shows a current diagnosis of 
osteoarthritis of the left knee.  The next question is 
whether there is any evidence of an inservice incurrence of a 
left knee disability, or any evidence relating the left knee 
disability to a service-connected right knee or ankle 
disability.  

The veteran's service records reflect that he was awarded 
numerous medals and commendations, to include the Air Medal 
Parachute Badge, and that he served in the Republic of 
Vietnam.  However, the service medical records do not show 
any complaints, findings, or  treatment for a left knee 
condition.  The veteran was diagnosed as having degenerative 
osteoarthritis of the left knee at a post service VA 
orthopedic examination in August 2002.  At that time, it was 
noted that it was the veteran's contention that his left knee 
condition was related to Agent Orange exposure.  The veteran 
denied any trauma to the left knee and reported no history of 
pain while in the service.  Physical examination showed full 
range of motion of the left knee and full stability.  X-rays 
showed mild osteoarthritis in the left knee.  The examiner 
opined that the veteran's Agent Orange exposure had nothing 
to do with his subsequent development of osteoarthritis.  The 
examiner added that he was unaware of any studies that showed 
that chemical exposure led to degenerative arthritis.  

In a late August 2002 VA treatment record, an examiner noted 
that the veteran was concerned about the denial of his claim 
for service connection for arthritis.  The veteran reported 
that he had been a paratrooper and had made many jumps.  The 
veteran felt that his arthritis was secondary to these jumps, 
and the examiner indicated that he agreed.  

Additional private and VA outpatient treatment records 
essentially show treatment for other conditions.  

At a May 2005 VA examination, the examiner noted that the 
claims file was reviewed in its entirety.  The veteran gave a 
history of performing five jumps during service and 
sustaining a right ankle injury which was also described as a 
twisting injury to the right lower extremity.  The veteran 
recalled significant right knee problems post service, but he 
indicated that it took a long time for the left knee to start 
bothering him.  He related his left knee condition to limping 
on the right knee.  
Physical examination showed positive findings regarding the 
right knee (swelling antalgic gait on the right side, 
pseudolaxity of medial collateral ligament, tenderness), but 
the left knee showed no tenderness or effusion.  X-rays of 
the knees were interpreted as showing osteoarthritis of the 
left knee, post traumatic arthritis of the right knee and 
right ankle.  The examiner opined that the veteran's left 
knee condition was not related to any chronic right knee 
condition.  The examiner also noted that it was clear that 
based on the straight forward history as related by the 
veteran, that he did not injure his left knee during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2005).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  Effective January 1, 2002, a veteran 
who, during active military service, served in Vietnam during 
the period beginning in January 1962 and ending in May 1975, 
is presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  The following diseases shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied:  
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the preponderance of evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Upon review, the Board finds that the first findings of 
osteoarthritis of the left knee were in 2002, almost 30 years 
after service.  As such, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection is not warranted on a direct 
incurrence basis, or as secondary to the service-connected 
right knee or ankle disabilities, as there is no medical 
evidence linking the present osteoarthritis of the left knee 
to the veteran's service or the recently service-connected 
right knee or ankle conditions.  In fact, based on a review 
of the claims file, the May 2005 examiner found no connection 
between the veteran's current left knee arthritis and service 
or between the veteran's left knee arthritis and the post 
traumatic arthritis of the right knee and right ankle.  

As to the assertions that osteoarthritic changes in the left 
knee were due to herbicide exposure, it is presumed that the 
veteran was indeed exposed to herbicide agents.  See 
38 C.F.R. § 3.307(a)(6)(iii).  This entitles the veteran to a 
presumptive grant of service connection for any disability 
listed under 38 C.F.R. § 3.309(e).  However, osteoarthritis 
is not among the listed disabilities under that provision.  
Thus, the presumption afforded under 3.309(e) cannot provide 
the basis for a grant of service connection.  Additionally, a 
VA examiner stated that he knew of no studies linking 
degenerative arthritis and Agent Orange and opined that the 
veteran's left knee arthritis was not related to his Agent 
Orange exposure

The veteran's contentions as to etiology of this condition 
were considered.  The Board notes that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the claim of 
service connection for osteoarthritis of the left knee, the 
Board finds that the doctrine of reasonable doubt is not 
applicable.  Therefore, the veteran's claim for service 
connection for left knee disorder is denied.  


ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


